Citation Nr: 1010205	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  04-39 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for flu-like symptoms as 
secondary to service-connected psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the RO 
that, in pertinent part, found that new and material evidence 
had not been submitted to reopen a service connection claim 
for flu-like symptoms as secondary to Agent Orange exposure.  

In November 2005, the Veteran was afforded a hearing 
conducted by another Veterans Law Judge who has subsequently 
retired.  In June 2009, he was offered another hearing, but 
did not respond.  Accordingly, the Board finds that another 
hearing is not required.  

In May 2006, the Board remanded the case to the RO for 
additional development of the record.  

At his November 2005 hearing, the Veteran testified for the 
first time that his flu-like symptoms were due to PTSD.  At 
that time, service connection was not in effect for PTSD.  

However, in February 2008, the RO granted service connection 
for a delusional disorder, NOS, and obsessive compulsive 
disorder with depression due to anxiety.  

In August 2009, the Board found that new and material 
evidence had been received to reopen the claim.  The Board 
then remanded the claim for additional development.  


FINDING OF FACT

The Veteran currently is shown to experience delusional 
material related to a fear of having or contracting flu-like 
symptoms that is a primary manifestation of his service-
connected psychiatric disability, rather than a separately 
ratable organic disease process.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by flu-like 
symptoms due to disease or injury that was incurred in or 
aggravated by active service; nor is there any separately 
disability that is proximately due to or the result of his 
service-connected psychiatric disability. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duties to notify and 
to assist claimants in the development of their claims.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Here, the Board finds on review of the record that the 
provisions of VCAA have been met and substantially addressed 
in this appeal involving the Veteran's claim for service 
connection.  The Veteran in this sense has been actively 
involved in the claims process and is shown by his statements 
to understand the criteria required to establish service 
connection for the claimed disability.  

Moreover, because these matters have been subject to further 
development action taken by the Board in August 2009, the 
Veteran was afforded with an opportunity to submit evidence 
to support his claim and to appear for an additional VA 
examination.  

Finally, at this time, the Board finds no basis in the record 
or assertion by the Veteran for undertaking further 
development in this case.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a non-service-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The Veteran testified at the November 2005 hearing that his 
flu-like symptoms were related to PTSD.  Although not service 
connected for PTSD, the Veteran was service connected for 
delusional disorder, NOS, and obsessive compulsive disorder 
with depression due to anxiety following a diagnosis by the 
January 2008 VA examiner.  He was awarded a total 100 percent 
disability rating on the basis of that diagnosis.  

In a July 2006 letter, a private physician reported treating 
the Veteran both before and after service.  He found that the 
Veteran was healthy before entering service, but evaluated 
for complaints of flu-like symptoms after service.  The 
physician recalled suspecting that he had a "nerve 
condition" due to exposure to Agent Orange.  

The Veteran underwent a VA medical examination in October 
2009.  The Veteran reported having a history of flu-like 
symptoms since returning from service in Vietnam.  He 
reported recurrent generalized muscle aches and cough with 
the most prominent complaint consisting of cold intolerance.  
He wore about six layers of clothing and took aspirin several 
times per day.  

The October 2009 examiner found no clinical evidence of 
active infectious or immune disease.  The examiner opined 
that the claimed symptoms were manifestations of the 
Veteran's delusional disorder.  

A VA examination for mental disorders was also conducted in 
October 2009.  The examiner agreed with the opinion of the 
examiner who conducted the physical examination.  He observed 
that the "flu-like syndrome" was the delusional disorder.  
He characterized the Veteran's complaints as a psychotic 
belief that he had or was vulnerable to a non-existent flu-
like condition.  

Because the flu-like symptoms are a primary manifestation of 
the service-connected delusional disorder, the assignment of 
a separate disability evaluation would constitute 
impermissible "pyramiding," particularly where, as here, 
there is no competent medical evidence showing a current 
diagnosis of any infectious or immune disease or other 
secondary organic disease the could be separately rated.  See 
38 C.F.R. § 4.14 (2008) (noting that "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes is to be 
avoided); see also 38 C.F.R. § 4.126(d) (specifically 
addressing mental disorders with physical manifestations).  

Due to the foregoing, the claim of service connection for 
flu-like symptoms must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

Service connection for flu-like symptoms as secondary to 
service-connected psychiatric disability, including PTSD, is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


